Citation Nr: 1644590	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-01 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary degenerative joint disease of the lumbar spine and/or hypertension.

3.  Entitlement to a compensable evaluation for bilateral pes planus with bone spurs prior to September 3, 2008 and to an evaluation in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served active due in the Air Force from December 1975 to December 1979 and the Army from June 1985 to June 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The matter is now before the St. Paul, Minnesota RO.

Although the RO awarded higher ratings for the Veteran's feet disability in November 2010 and April 2016 RO decisions, inasmuch as the Veteran has not been granted the maximum, available benefit (which he is presumed to seek), a claim for higher ratings (characterized to reflect the staged ratings assigned) remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge at an August 2016 videoconference hearing.  A copy of the transcript is associated with the file.

The issue of entitlement to an increased rating for bilateral pes planus with bone spurs and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, hypertension developed as a result of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection are moot.

II.  Service Connection

The Veteran essentially contends that he incurred hypertension at least within one year of his separation from his active duty service.  Specifically, he contends that he had elevated blood pressure readings during his service which were the initial manifestations of his hypertension.  The Board notes that, in resolving all benefit-of-the-doubt in the Veteran's favor, the competent medical evidence of record is at lease in equipoise revealing that the Veteran did in-fact suffer from hypertension within one year of leaving service.  The Board finds that since the disorder is considered a chronic condition under 38 C.F.R. §§ 3.309, for presumptive service connection, the Veteran's claim must be granted.

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

Several alternate paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as hypertension.  For these conditions, service connection may be granted if the chronic disease manifests itself and is identified as such in service, or within the presumptive period (one year) under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that '§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).').  If, however, a chronic disease is noted during service, but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

The service treatment records (STRs) include incidents of elevated blood pressure from in service, but no diagnosis of hypertension.  A 2003 profile noted elevated blood pressure.  A blood pressure check in 2002 was negative.  VA treatment records from August 2005 to February 2007 were negative for diagnosis of hypertension.  There was no diagnosis of hypertension in a February 2007 retirement examination report.

An April 2007 VA general medical examination reported noted no diagnosis of hypertension.  

The Veteran separated from active service in June 2007. 

An April 2008 VA progress note indicated the Veteran was to take hydrochlorothiazide for blood pressure.  At that time, his blood pressure readings were 161/97 with a recheck reading of 150/100.  VA treatment records from that time include a diagnosis of hypertension.  Both of these readings indicate a compensable disability.  Considering the later diagnosis of the disability, the Board finds that all the criteria for a presumptive grant of hypertension as a chronic disability are met.

As noted above, hypertension is a chronic disorder that can be presumptively service-connected if manifested within a year after leaving service.  The Board finds that the objective medical evidence of record to be highly probative in establishing that the Veteran incurred hypertension in 2008, within a year after he left service in June 2007.  Therefore, the condition is presumptively service-connected, unless there is evidence of a post-service intercurrent incurrence of the disorders; here, no such evidence of any intercurrent causes are of record.

The Board recognizes that the Veteran's service treatment records (STRs) reveal periods of elevated blood pressure.  Furthermore, though the April 2007 VA examiner and retirement examination did not include a current diagnosis of hypertension, such is not required to establish service-connection on a presumptive basis.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that both the Veteran's hypertension was manifested during the presumptive period after he left his active duty service.  Consequently, the condition is presumptively service-connected, and the Veteran's claim must be granted.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran asserts he has erectile dysfunction either due to his service-connected lumbar spine or hypertension disabilities.  The Veteran has not been provided a VA examination for the issue.  As the VA treatment records indicate the Veteran was prescribed erectile dysfunction medication only a few months after he was placed on medication for his hypertension, the Board finds a VA examination and etiology opinion is necessary. 

During the August 2016 Board hearing, the Veteran testified that his feet disability has worsened since his last VA examination.  The Board notes that his last VA examination was in March 2016.  Additionally, the Veteran reported he had a scheduled evaluation for his feet disability because it had worsened.  The Board finds a remand is necessary for a VA examination and to obtain any outstanding VA and/or private treatment records related to the Veteran's feet.  The Board recognizes that the Veteran has recently filed claims for increased ratings for his right and left degenerative joint disease of the metatarsals and a VA foot examination has been requested. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for erectile dysfunction and foot disabilities since February 2016.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  Arrange for an examiner to provide an opinion as to whether the Veteran's erectile dysfunction is due to service or service-connected disability.  An examination is only necessary if requested by the examiner.  Based on the review of the claims folder, the examiner should determine the following:

(i)  Provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its onset during service, or was otherwise caused by any incident that occurred during service.

(ii)  Provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by his service-connected lumbar degenerative disc disease or hypertension.  The examiner must support any conclusion reached with an explanation (rationale).  

(iii)  If the examiner determines that the Veteran's erectile dysfunction was not caused by his service-connected lumbar degenerative disc disease or hypertension, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his erectile dysfunction was chronically worsened by his lumbar degenerative disc disease or hypertension.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA examination conducted by a podiatrist to determine the current nature and extent of any bilateral pes planus with bone spurs.  All indicated tests should be conducted.  The examiner is to be provided access to the Veteran's claims file, to include all VBMS and Virtual VA records, and these records must be reviewed by the examiner in conjunction with the examination. 

The examiner should describe all symptoms of the Veteran's service-connected foot disability as well as determining whether the disability by pronounced flat feet.

The examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's bilateral foot disability has upon his ability to perform ordinary activities of daily living.  

Complete rationale must be provided for each opinion expressed.

As noted above, the Board is cognizant that an examination has recently been scheduled.  If this examination has been already been provided that satisfies the directives above, please associate this examination with the record to show that the this directive has already been satisfied.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, furnish to the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


